NO. 4-07-0491        Filed 3/11/08

                       IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

In re: ALFRED H.H., a Person Found     )    Appeal from
Subject to Involuntary Admission,      )    Circuit Court of
THE PEOPLE OF THE STATE OF ILLINOIS,   )    Sangamon County
          Petitioner-Appellee,         )    No. 07MH305
          v.                           )
ALFRED H.H.,                           )
          Respondent-Appellant.        )    Honorable
                                       )    George H. Ray,
                                       )    Judge Presiding.
_________________________________________________________________

            JUSTICE STEIGMANN delivered the opinion of the court:

            Following a May 2007 hearing, the trial court found

respondent, Alfred H.H., subject to involuntary admission at a

mental-health facility (405 ILCS 5/1-119 (West 2006)).

            Respondent appeals, arguing that the following findings

by the trial court were against the manifest weight of the

evidence:    (1) his involuntary admission was warranted, and (2)

his hospitalization was the least-restrictive treatment alterna-

tive.   We dismiss the appeal as moot.

                            I. BACKGROUND

            In early May 2007, respondent was involuntarily admit-

ted to McFarland Mental Health Center.      Following a hearing on

the involuntary-admission petition, which was held later in May

2007, the trial court found respondent subject to involuntary

admission at McFarland for a period not to exceed 90 days.
          This appeal followed.



                          II. MOOTNESS

               A. The Mootness Doctrine in General

          This appeal is moot.    The underlying judgment, entered

by the trial court on May 11, 2007, was limited to 90 days, which

have passed.

          An issue raised in an otherwise moot appeal may be

addressed when (1) the immediacy or magnitude of the interests

involved in the case warrants the reviewing court's action or (2)

"'the issue is "'likely to recur but unlikely to last long enough

to allow appellate review to take place because of the intrinsi-

cally short-lived nature of the controversies.'"'    [Citations.]"

Felzak v. Hruby, 226 Ill. 2d 382, 392, 876 N.E.2d 650, 657

(2007).

          The first exception to the mootness doctrine, known as

the public-interest exception, applies only if a clear showing

exists that (1) the question at issue is of "a substantial public

nature," (2) an authoritative determination is needed to guide

public officers in the performance of their duties, and (3) the

circumstances are likely to recur in other cases.    Felzak, 226

Ill. 2d at 393, 876 N.E.2d at 658; In re J.T., 221 Ill. 2d 338,

350, 851 N.E.2d 1, 8 (2006).   The public-interest exception must

be "narrowly construed and requires a clear showing of each


                                 - 2 -
criterion."    Felzak, 226 Ill. 2d at 393, 876 N.E.2d at 658.

          The second exception to the mootness doctrine (the

capable-of-repetition exception) applies only if (1) the chal-

lenged action is of such short duration that it cannot be fully

litigated prior to its cessation and (2) a reasonable expectation

exists that the same complaining party would be subject to the

same action again.    Like the public-interest exception, the

capable-of-repetition exception must be narrowly construed and

requires a clear showing of each criterion.     J.T., 221 Ill. 2d at

350, 851 N.E.2d at 8.

          Our supreme court has held that "[i]t is a basic tenet

of justiciability that reviewing courts will not decide moot or

abstract questions or render advisory opinions."     J.T., 221 Ill.

2d at 349, 851 N.E.2d at 7.   In In re Barbara H., 183 Ill. 2d

482, 492, 702 N.E.2d 555, 559-60 (1998), our supreme court

explicitly declined to consider whether an exception to the

mootness doctrine automatically exists in mental-health cases

and, instead, concluded that the case fell into an established

exception to the mootness doctrine.     More recently, in a mental-

health case, our supreme court determined whether the case was

moot by analyzing it under established exceptions to the mootness

doctrine, not based simply on the fact that it was a mental-

health case.    In re Robert S., 213 Ill. 2d 30, 45-46, 820 N.E.2d

424, 433-34 (2004).   In addition, in the supreme court's latest


                                - 3 -
word on the mootness doctrine, the court determined whether the

case before it was moot by looking to the traditional exceptions

to the mootness doctrine, again without looking merely to the

specific type of case before it.     Felzak, 226 Ill. 2d at 392, 876

N.E.2d at 657.

            For the last several years, this court has rather

routinely recognized an exception to the mootness doctrine in

cases involving involuntary mental-health admission and involun-

tary mental-health treatment.    However, given the supreme court's

clear, consistent, and recent adherence to the established

exceptions to the mootness doctrine without regard to the type of

cases before it, we conclude that Supreme Court of Illinois

doctrine requires us to determine whether an otherwise moot

appeal comes within an established exception to the mootness

doctrine.    For the following reasons, we conclude that this

appeal does not.

  B. Exception to the Mootness Doctrine As Applied in This Case

                 1. The Public-Interest Exception

            In this case, respondent challenges only (1) the

sufficiency of the evidence presented to warrant his involuntary

admission and (2) whether his hospitalization was the least-

restrictive treatment alternative.      The answer to either chal-

lenge in this particular case does not constitute a question of

public importance.    Nor would either answer provide an authorita-


                                - 4 -
tive determination to guide public officers in the performance of

their duties in mental-health cases.    That is because orders

involving involuntary admissions of other respondents undoubtedly

will be entered and challenged based on the particular facts

presented in such cases.    In other words, resolving routine

sufficiency-of-the-evidence arguments will rarely have

precedential value.   Accordingly, we conclude that respondent has

failed to clearly establish the criteria necessary to satisfy the

public-interest exception to the mootness doctrine.

             2. The Capable-of-Repetition Exception

          As earlier stated, the challenged involuntary admission

order in this case, entered by the trial court on May 11, 2007,

was limited to 90 days.    Because this challenged order was of

such short duration, it could not have been fully litigated prior

to its cessation.   Thus, the first criterion of the capable-of-

repetition exception has been established.    However, respondent

has failed to clearly establish the second criterion--namely,

that a reasonable expectation exists that respondent will be

subject to the same action again.

          Although respondent has a history of mental illness and

his psychiatrist had previously treated him on several occasions

during hospitalizations, nothing in the record shows that his

prior hospitalizations were as a result of petitions for

involuntary admission.    More importantly, even if another


                                - 5 -
petition for involuntary admission were filed as to respondent,

he would not be subject to the exact same action.   Instead, any

future involuntary-admission petition would involve the same

party but a different action under different circumstances.    In

particular, the evidence presented in support of a future

petition would be different than the evidence presented in

support of the petition in this case.   Accordingly, we conclude

that respondent has failed to clearly establish the second

criterion necessary to satisfy the capable-of-repetition

exception to the mootness doctrine.

          In so concluding, we recognize that this court

previously has addressed issues raised in mental-health cases

based on "collateral legal consequences" that survive the

expiration of the order under review.   See In re Meek, 131 Ill.

App. 3d 742, 744, 476 N.E.2d 65, 67 (1985) (in which this court

noted that "an adjudication could return to plague a respondent

in some future proceedings and could affect other aspects of the

respondent's life").   We now believe that the collateral-legal-

consequences exception to the mootness doctrine has no place in

determining whether an issue is moot in a mental-health case.

Regardless of whether a previous involuntary-admission order as

to a particular respondent is upheld or reversed on appeal, that

respondent's history of mental illness and involuntary treatment

will continue to exist, and will be a factor that treating


                               - 6 -
medical personnel may consider.    It is that history that will

possibly follow the respondent, not the fact of an adjudication.

Accordingly, we hold that we will no longer adhere to that

portion of Meek or other cases in which this court utilized the

collateral-legal-consequences exception to the mootness doctrine

in mental-health cases.

          In so holding, we note that our supreme court has

addressed collateral legal consequences as an exception to the

mootness doctrine only in the context of criminal proceedings.

See People v. Jones, 215 Ill. 2d 261, 267, 830 N.E.2d 541, 547-48

(2005) (noting that "the probability that a criminal defendant

may suffer collateral legal consequences from a sentence already

served precludes a finding of mootness"); People v. Jordan, 218

Ill. 2d 255, 264, 843 N.E.2d 870, 876 (2006) (holding that "a

[criminal] defendant subject to an order of supervision may

suffer collateral legal consequences as a result of that

disposition"; thus, the court concluded that the appeal before it

was not moot).

          Because neither the public-interest exception nor the

capable-of-repetition exception to the mootness doctrine are

present in this case, we dismiss this appeal as moot.

                          III.   CONCLUSION

          For the reasons stated, we dismiss this appeal as moot.

          Appeal dismissed.


                                 - 7 -
MYERSCOUGH and COOK, JJ., concur.




                    - 8 -